        Case 3:20-cv-00060-TCB Document 1 Filed 04/27/20 Page 1 of 14




                IN THE UNITED STATES DISTRICT COURT
               OF THE NORTHERN DISTRICT OF GEORGIA
                          NEWNAN DIVISION

 OLIVER JORDAN;

       Plaintiff,

       v.                                               Civil Action File
                                                        No.:
 EVANS DELIVERY COMPANY, INC., ENC
 HOLDING CORPORATION, AND ACE
 AMERICAN INSURANCE COMPANY;

       Defendant.



                                   COMPLAINT


      Plaintiff in the above-styled action respectfully files this Complaint and

Demand for Jury Trial, showing the Court the following.



                    PARTIES, JURISDICTION, AND VENUE

                                           1.

      Plaintiff Oliver Jordan resides in, is domiciled in, and is a citizen of the state

of Georgia.


                                                                             Page 1 of 14
 Case 3:20-cv-00060-TCB Document 1 Filed 04/27/20 Page 2 of 14




                                    2.

Defendant ENC Holding Corporation (“ENC”):

  a) is so named because “ENC” refers to “Evans Network of Companies;”

  b) is a motor carrier (see 49 C.F.R. § 390.5);

  c) is a foreign profit corporation incorporated and existing under

     Delaware law;

  d) is not registered to conduct business in Georgia;

  e) has its principal office and principal address at 100-110 West

     Columbia Street, Schuylkill Haven, PA 17972;

  f) is a citizen of Pennsylvania and Delaware;

  g) is not a citizen of Georgia;

  h) can be served with process at its registered agent in Delaware, The

     Corporation Trust Company, Corporation Trust Center, 1209 Orange

     Street, Wilmington, Delaware 19801.

                                    3.

Defendant Evans Delivery Company, Inc. (“EDC”):

  a) is a motor carrier (see 49 C.F.R. § 390.5);

  b) is a foreign profit corporation incorporated and existing under

                                                                  Page 2 of 14
       Case 3:20-cv-00060-TCB Document 1 Filed 04/27/20 Page 3 of 14




           Pennsylvania law;

        c) has registered to conduct business in Georgia;

        d) has its principal office and principal address at 100-110 West

           Columbia Street, Schuylkill Haven, PA 17972;

        e) is a citizen of Pennsylvania;

        f) is not a citizen of Georgia; and

        g) can be served with process at its registered agent in Georgia, David

           Lee Cates, 2300 Henderson Mill Road, Suite 112, Atlanta, GA 30345.

                                           4.

     ENC and EDC are hereinafter referred to collectively as “the Evans

Defendants.”

                                           5.

     Defendant ACE American Insurance Company (“ACE”):

         a) is a foreign nonprofit corporation incorporated and existing under

           Pennsylvania law;

        b) has registered to conduct business in Georgia;

        c) has its principal office and principal address at 436 Walnut Street,

           Philadelphia, PA 19106;

                                                                        Page 3 of 14
            Case 3:20-cv-00060-TCB Document 1 Filed 04/27/20 Page 4 of 14




             d) is a citizen of Pennsylvania;

             e) is not a citizen of Georgia; and

             f) can be served with process at its registered agent in Georgia, C T

                  Corporation System, 289 S Culver Street, Lawrenceville, GA 30046.

                                                             6.

         The amount in controversy exceeds the jurisdictional threshold of $75,000.

Plaintiff’s life is permanently altered, and his past medical bills alone exceed the

jurisdictional amount.

                                                             7.

         This Court has subject-matter jurisdiction over this case under 28 U.S.C. §

1332 because Plaintiff Jordan is a citizen of Georgia, Defendant ENC is a citizen

of Delaware and Pennsylvania, Defendant EDC is a citizen of Pennsylvania,

Defendant ACE is a citizen of Pennsylvania, and the amount in controversy

exceeds $75,000.1

                                                            8.

         This Court has personal jurisdiction over the Evans Defendants because this

cause of action arose from their purposeful contacts with the state of Georgia.

1
  Plaintiff’s past medical expenses to date exceed this amount, to say nothing of Plaintiff’s larger claims for
interference with daily living, pain and suffering, and future medical expenses.
                                                                                                         Page 4 of 14
        Case 3:20-cv-00060-TCB Document 1 Filed 04/27/20 Page 5 of 14




                                          9.

      This Court has personal jurisdiction over ACE because this cause of action

arose from ACE’s purposeful contacts with the state of Georgia.



                                          10.

      Venue is proper in this Court under 28 U.S.C. § 1391(b)(2) and Local Rule

3.1(B)(3) because the events giving rise to this cause of action occurred in Coweta

County, Georgia which is located in the Newnan Division.



                                     FACTS

                                          11.

      At approximately 9:25pm on October 1, 2019, Paul Reed stopped the tractor-

trailer that he was driving in the roadway of Temple Avenue (Georgia Highway 16)

and began to back up.

                                          12.

      It was dark where Reed had stopped the tractor-trailer.

                                          13.

      The area where Reed had stopped the tractor-trailer was not well lit.

                                                                         Page 5 of 14
           Case 3:20-cv-00060-TCB Document 1 Filed 04/27/20 Page 6 of 14




                                            14.

       Reed intended to back his tractor-trailer into a driveway located at or near

331 Temple Avenue, Newnan, GA 30263.

                                            15.

       As Reed backed up, the tractor-trailer blocked the northbound and center

lanes of Temple Avenue.

                                            16.

       The tractor-trailer that Reed was driving was not well lit along its side.

                                            17.

       Reed knew that backing his tractor-trailer across multiple traffic lanes was

unsafe, especially at night.

                                            18.

       Reed knew that backing his tractor-trailer across multiple traffic lanes was

illegal.

                                            19.

       Reed nonetheless regularly backed his tractor-trailer across Temple Avenue

to park his truck in or near 331 Temple Avenue.



                                                                            Page 6 of 14
        Case 3:20-cv-00060-TCB Document 1 Filed 04/27/20 Page 7 of 14




                                             20.

      Each time that Reed backed his tractor-trailer across Temple Avenue to park

his truck in or near 331 Temple Avenue, the tractor-trailer blocked multiple lanes.

                                             21.

      At approximately 9:25pm on October 1, 2019, Plaintiff was driving north on

Temple Avenue in his pickup truck.

                                             22.

      Plaintiff was exercising due care and driving safely.

                                             23.

      Plaintiff had a valid Georgia driver’s license.

                                             24.

      Because the tractor-trailer had stopped and was backing illegally across

Temple Avenue, Plaintiff was unable to see the tractor-trailer in time to avoid it.

                                             25.

      When he saw the tractor-trailer, Plaintiff slammed on the brakes.

                                             26.

      Plaintiff’s pickup truck struck the tractor-trailer.



                                                                           Page 7 of 14
         Case 3:20-cv-00060-TCB Document 1 Filed 04/27/20 Page 8 of 14




                                           27.

      Plaintiff sustained serious, permanent injuries.



                    RELATIONSHIPS AMONG DEFENDANTS

                                          28.

      As to ENC and EDC, at all relevant times:

             a) ENC owned EDC;

             b) ENC controlled EDC;

             c) ENC and EDC were engaged upon a joint venture;

             d) ENC and EDC were acting in concert;

             e) EDC was an alter ego for ENC.

                                           29.

      Reed was an employee or agent of the Evans Defendants at the time of the

collision.

                                           30.

      At the time of the wreck, Reed was acting within the course and scope of his

employment with the Evans Defendants.



                                                                       Page 8 of 14
         Case 3:20-cv-00060-TCB Document 1 Filed 04/27/20 Page 9 of 14




                                              31.

      At the time of the wreck, the Evans Defendants controlled the time, manner,

and method of Reed’s actions.

                                              32.

      The truck that Reed was driving was owned by the Evans Defendants at the

time of this collision.

                                              33.

      The truck that Reed was driving was under lease to the Evans Defendants at

the time of this collision.

                                              34.

      As the lessee, the Evans Defendants had “complete responsibility” for the

operation of the truck at the time of this collision. See 49 C.F.R. § 376.12(c)(1).

                                              35.

      ACE issued a policy of liability insurance to the Evans Defendants that was

in full force and effect at the time of the collision.




                                                                           Page 9 of 14
           Case 3:20-cv-00060-TCB Document 1 Filed 04/27/20 Page 10 of 14




                                                   LIABILITY

                                                              36.

         Reed is liable because:

              a) he was negligent;

              b) he consciously disregarded known and obvious risks to the safety of

                  others;

              c) he showed that entire want of care that reveals conscious indifference

                  to the consequences of his actions (see O.C.G.A. § 51-12-5.1);

              d) he stopped the tractor-trailer illegally (see O.C.G.A. § 40-6-203);

              e) he backed the tractor-trailer illegally (see O.C.G.A. § 40-6-240);

              f) he violated Georgia’s Rules of the Road;

              g) he violated the rules, standards, guidelines, requirements, and industry

                  norms that drivers of commercial motor vehicles must obey; and

              h) he violated the Federal Motor Carrier Safety Regulations.2

                                                              37.

         The Evans Defendants are liable because:

              a) they are vicariously liable for Reed’s misconduct;

2
 See, e.g., 49 C.F.R. §§ 383.111(a)(6)(i)-(ii), 383.111(a)(7)(i)-(ii), 383.111(a)(8)(i)-(ii), 383.113(b)(4),
383.113(c)(4), 383.113(c)(8), 392.22(a), 392.2.
                                                                                                         Page 10 of 14
 Case 3:20-cv-00060-TCB Document 1 Filed 04/27/20 Page 11 of 14




   b) they are liable for Reed’s misconduct under a theory of respondeat

       superior;

   c) Reed was their statutory employee (see 49 C.F.R. § 390.5; PN Exp.,

       Inc. v. Zegel, 304 Ga. App. 672, 675-79 (2010));

   d) they negligently or recklessly hired, trained, supervised, and/or

       retained Reed;

   e) they directly violated the Federal Motor Carrier Safety Regulations;

       and

   f) they had “complete responsibility” for the tractor-trailer (see 49

       C.F.R. § 376.12(c)(1); PN Exp., Inc. v. Zegel, 304 Ga. App. 672, 675-

       76 (2010)).

                                    38.

ACE:

   a) is liable because it insured the Evans Defendants, and

   b) is a proper party to this case under Georgia’s direct action laws (see

       O.C.G.A. §§ 40-2-140(d)(2), 40-1-112(c)).

                                    39.

All Defendants are liable for punitive damages.

                                                                   Page 11 of 14
         Case 3:20-cv-00060-TCB Document 1 Filed 04/27/20 Page 12 of 14




                                            40.

      All Defendants are liable for Plaintiff’s attorneys’ fees and costs because

Defendants showed bad faith, were stubbornly litigious, and have caused

unnecessary trouble and expense. See O.C.G.A. § 13-6-11.



                                    CAUSATION

                                            41.

      The misconduct of the Evans Defendants and Reed proximately caused the

wreck.

                                            42.

      The wreck proximately caused Plaintiff’s injuries.



                                     DAMAGES

                                            43.

      Plaintiff sustained serious personal injuries.

                                            44.

      Plaintiff’s injuries included, but were not limited to, injuries to his throat,

neck, and feet.

                                                                            Page 12 of 14
    Case 3:20-cv-00060-TCB Document 1 Filed 04/27/20 Page 13 of 14




                                           45.

   Plaintiff seeks to recover, and is entitled to recover, for:

a) interference with daily living (past and future);

b) loss of capacity for the enjoyment of life (past and future);

c) diminished quality of life (past and future);

d) physical pain and suffering (past and future);

e) mental pain and suffering (past and future);

f) medical expenses (past and future);

g) fright, shock, and terror;

h) compensatory damages;

i) punitive damages; and

j) personal injuries.


                          PRAYER FOR RELIEF

                                           46.

   Plaintiff respectfully requests that:

      a) process issue as provided by law,

      b) Plaintiff have trial by jury,

      c) judgment be awarded to Plaintiff and against Defendants,
                                                                    Page 13 of 14
      Case 3:20-cv-00060-TCB Document 1 Filed 04/27/20 Page 14 of 14




        d) Plaintiff be awarded damages in an amount to be shown at trial, and

        e) Plaintiff have such other relief as this Court deems just and

           appropriate.


     Respectfully submitted, this 27th day of April, 2020.




                                            BUTLER LAW FIRM

                                            BY: /s/ J.E. Butler III
                                                JAMES E. BUTLER, III
                                                  Georgia Bar No. 116955
                                                MORGAN E. LYNDALL
                                                  Georgia Bar No. 905112
                                                THOMAS A. GIANNOTTI
                                                  Georgia Bar No. 977245
10 Lenox Pointe
Atlanta, Georgia 30324
jeb@butlerfirm.com
morgan@butlerfirm.com
tom@butlerfirm.com
(t) 678 940 1444
(f) 678 306 4646                     ATTORNEYS FOR PLAINTIFF




                                                                       Page 14 of 14
